UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1825


RONALD LUBER,

                Plaintiff - Appellant,

          v.

ANNE ARUNDEL COUNTY MARYLAND; ANNE HATCHER, in her official
capacity; MARY ROBERTS; DANIEL KANE, in his official
capacity; ROBERT HUBBARD,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:11-cv-00237-RDB)


Submitted:   December 6, 2011             Decided:   January 10, 2012


Before NIEMEYER, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Luber, Appellant    Pro   Se.     Philip E. Culpepper, ANNE
ARUNDEL   COUNTY OFFICE    OF    LAW,    Annapolis, Maryland,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronald      Luber   appeals    the   district     court’s     order

granting the Appellees’ motion to dismiss and dismissing his

complaint.      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.        Luber v. Anne Arundel Cnty., Md., No. 1:11-cv-

00237-RDB (D. Md. filed July 12, 2011; entered July 20, 2011).

We   dispense   with    oral   argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     2